                                                                                                  .---:::------ ·- - ---,
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                                         2019
                                     UNITED STATES DISTRICT Co RT ~----J
                                                                                                      CL.rnK I.JS DI<\ fR!CT COURT
                                           SOUTHERN DISTRICT OF CALIFORNI                         SOUTH!::F1N DISlHiCl Of CALIF0t--
                                                                                                  E3Y                             DEF>
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November I, 1987)
                                v.
                    JAVIER OREGEL JR.                                    Case Number:        l 7CR4356-LAB

                                                                      LINDA MCDONALD, FD
                                                                      Defendant's Attorney
REGISTRATION NO.                65579298
o-
THE DEFENDANT:
!Zl   admitted guilt to violation of allegation(s) No.       1,2

D     was found guilty in violation of allegation(s) No.
                                                           ~~~~~~~~~~~~~~
                                                                                                        after denial of guilty.

Accordini?;ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
           1,2
                                     nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                     Act)




X Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations

DEFENDANT:                JAVIER OREGEL JR.                                                        Judgment - Page 2 of 2
CASE NUMBER:              17CR4356-LAB

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 12 MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       0    on or before
       0    as notified by the United States Marshal.
       0    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows :

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~-
                                          , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        l 7CR4356-LAB
